DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2881345A1.
As to claim 14, EP2881345A1 discloses a device (6) for holding a container in a container treatment device (see paragraph [0001]), as illustrated in Figures 1-6, comprising a first clasp arm (9,17) arranged on a clasp carrier (7) and configured to be pivotable about a first pivot axis (11); and a second clasp arm (8) arranged on the clasp carrier and configured to be pivotable about a second pivot axis (10),
wherein the first clasp arm is longer than the second clasp arm (see Figure 2), the first clasp arm and the second clasp arm are pivotally coupled to another via a coupling device (14,18), the first clasp arm and the second clasp arm are magnetically (two magnets 23) preloaded into a closed position (see paragraph [0019]), and the first clasp arm and the second clasp arm are configured to be opened to receive the container passively by inserting the container.
With claim 15, the first pivot axis is arranged further away from a receiving side, on which the container is received by the device, than the second pivot axis (see annotated Figure 1 below). 

    PNG
    media_image1.png
    594
    869
    media_image1.png
    Greyscale

With claim 26, the first clasp arm comprises a magnet (23 — shown on left in Figure 2).
With claim 27, the clasp carrier comprises at least one carrier magnet (23 — shown on right in Figure 2) configured to act on the magnet.
With claim 28, at least one contact region of the first clasp arm and the magnet are arranged on opposite sides of the first clasp arm in relation to the first pivot axis (see annotated Figure 2 below).

    PNG
    media_image2.png
    334
    645
    media_image2.png
    Greyscale

With claim 29, a treatment device for treating a container in a beverage filling plant (see paragraph [0001 ]-[0002]), comprising: a treatment carousel (feeding wheel - see paragraph [0002]- [0003]); and the device of claim 14 arranged on the treatment carousel.
Allowable Subject Matter
Claims 16-25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-33 are allowed.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  In the Remarks, filed on January 24, 2022, applicant has argued  with respect to claim 14, that the applicant’s invention differs from the recited  prior art of EP2881345A1, because  “the first clasp arm and second clasp arm”  are configured “to receive the container passively by inserting the container”; wherein  the first and second clasp arms of the prior art of EP2881345A1 are not considered to be passively receiving a container due to the use of an actuator 19  with a cam 20 (see page 6 of Remarks).
The examiner respectfully disagrees with the applicant’s arguments.  The prior art rejection of claim 14 meets the prima facie burden for an anticipation rejection as the claim limitations are thoroughly explained.  The examiner has interpreted that the first and second clasp arms passively receive the container, because they do not continuously open and close at specific time intervals.
With claims 15 and 26-30, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant has merely stated that claims 15 and 26-30 are allowable based on their dependency from claim 14.  Please note that the examiner has now considered claim 30 to have allowable subject matter.  The prior rejection for claim 30 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651